Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The claim 12 is pending and is considered in this Office Action.

In view of the Appeal Brief filed on 12/22/2021, PROSECUTION IS HEREBY REOPENED regarding claim 12 set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/UMAR CHEEMA/             Supervisory Patent Examiner, Art Unit 2454                                                                                                                                                                                           

Response to Amendment
This communication is in response to the Appeal Brief filed on 12/22/2021.
Claim 12 is pending.
Claim 12 has been amended.

Response to Arguments
Patentability of Claim 12
APPELANTS’ ARGUMENT:
CLAIM 12 IS PATENTABLE OVER FITZPATRICK, KASHNER, AND AMIS
Claim 12
The alleged combination of Fitzpatrick, Kashner, and Amis does not teach or suggest “determining a designated group of volunteers, the determining based on a location of each of the volunteers and a location of the event” or “transmitting a request to donate time to a computing device associated with each of the volunteers in the determined designated group of volunteers” as recited in claim 12.
Appellant argues that Fitzparick teaches the use of a map to allow a volunteer to select opportunities in a selected location, as recited in Paragraph [0054]. Thus contrary to the final office action, Fitzpatrick teaches allowing a user to browse charitable interests using a map via a location interface feature. The cited references of Fitzpatrick is silent as to and does not teach or suggest “determining a designated group of volunteers” especially since there is no mention of a designated group nor does Fitzpatrick teach or suggest that the determining of a designated group is “based on a location of each of the volunteers and a location of the event” as recited in claim 12.
Further in Paragraph [0081], appellant argues that, the Final Office Action alleges that Fitzparick teaches “when the charity enters their need for volunteers on the Nexus 681, the charity’s needs are broadcasted to registered users with the appropriate qualifications.” Thus, Fitzparick teaches that the Nexus is based on qualifications of the volunteers. However, the Nexus of Fitzpatrick is not “based on a location of each of the volunteers and a location of the event” as recited in claim 12.
Accordingly, appellant argues that the alleged combination of reference arts fails to teach “determining a designated group of volunteers, the determining based on a location of each of the volunteers and a location of the event” and “transmitting a request to donate time to a computing 
The alleged combination of Fitzpatrick, Kashner, and Amis does not teach or suggest “transmitting the total donated time for each of the volunteers that accepted the request to donate time respectively to the computing device associated with each of the volunteers” as recited in claim 12.
Appellant argues that ,as stated in Final Office Action, Kashner teaches that its platform provides donor dashboards to track, target, and manager givings, but Kashner is silent as to and does not teach or suggest, nor has the Final Office Action cited with specificity where Kashner teaches or suggests “transmitting the total donated time for each of the volunteers that accepted the request to donate time respectively to the computing device associated with each of the volunteers” as recited in claim 12. There is no teaching that Kashner’s platform transmits a “total donated time for each of the volunteers that accepted the request to donate time” nor that the total donated time is transmitted to a “computing device associated with each of the volunteers” as recited in claim 12.
EXAMINER’S RESPONSE:
CLAIM 12 IS PATENTABLE OVER FITZPATRICK, KASHNER, AND AMIS
Claim 12
The applicant's arguments/remarks filed on 06/25/2021 regarding claim 12 have been fully considered and are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the claim limitations that are taught by recited art, Fitzpatrick et al. (hereinafter referred to as Fitzpatrick) (U. S. Pub. No. 2010/0241476 A1), and Kashner et al.(hereinafter referred to as Kashner) (U. S. Pub. No. 2013/0151432A1).
The alleged combination of Fitzpatrick, Kashner, and Amis does not teach or suggest “determining a designated group of volunteers, the determining based on a location of each of the volunteers and a location of the event” or “transmitting a request to donate time to a computing device associated with each of the volunteers in the determined designated group of volunteers” as recited in claim 12.
As recited in paragraph [0081], “when the charity enters their need for volunteers on the Nexus 681, the charity’s needs are broadcasted to registered users with the appropriate qualifications (transmitting a request is taught here)”and paragraph [0082], “may focus on charities or charitable efforts which are of interest to the particular type or category of volunteer”; and “which are of interest to the particular type or category of volunteers (designated group of volunteers”)”, Fitzpatrick teaches transmitting request to donate time and designated group of volunteers exclusively. Thus, Fitzpatrick teaches wherein determining a designated group of volunteers ¶ [0082], “may focus on charities or charitable efforts which are of interest to the particular type or category of volunteer”, the determining based on a location of each of the volunteer and a location of the event (See at least ¶ [0082], “For a particular geographical region, the Nexus may indicate that parents of children ages 4-12 volunteer for and utilize a community recreation center”.); transmitting a request to donate time (See at least ¶ [0081], “when the charity enters their need for volunteers on the Nexus 681, the charity’s needs are broadcasted to registered users with the appropriate qualifications (transmitting a request is taught here) to a computing device associated with each of the volunteers (See at least ¶ [0081], “the charity’s needs are broadcasted to registered users with the appropriate qualifications 682. If the Nexus determines that the premed student meets these qualifications, he or she receives the request for services via mobile phone 692 or similar communications”) in the determined designated group of volunteers (See at least  ¶ [0082], “which are of interest to the particular type or category of volunteers (designated group of volunteers”).
The alleged combination of Fitzpatrick, Kashner, and Amis does not teach or suggest “transmitting the total donated time for each of the volunteers that accepted the request to donate time respectively to the computing device associated with each of the volunteers” as recited in claim 12.
As recited in paragraph [0081], [0088] and [0089], Kashner teaches transmitting the database, computing device associated with input, output of system that includes the volunteers, Thus, Kashner See at least  ¶ [0081], “if the volunteers perform the service, the Nexus may record and store such experiences for future use by the volunteer (e.g., for use when applying to medical school or for use on a resume); ¶ [0088], “transmit…database containing relevant volunteer information”; and ¶ [0089], “input and output mechanisms through which data may pass into and out of a computer…often information technology systems are used to collect data for later retrieval, analysis, and manipulation, commonly, which is facilitated through database software”),

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U. S. C.101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Regarding independent claim 12, the claimed invention is directed to non-statutory subject matter because the claim as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
The claim 12 recites a method, a system or a computer program product comprising non-transitory computer-readable storage medium.  Thus, the claim is directed to a machine, or a process, which is statutory category of invention (Step 1: YES).
The claim is then analyzed to determine if the claim is directed to a judicial exception. The claim recites the steps of determining a designated group of volunteers, transmitting a request to donate time to the device of each volunteer, receiving from the volunteer an input accepting the request, tracking a total donated time for each of the volunteers, and transmitting the total donated time for each volunteer to the device of each volunteer, etc. 

The transmitting step, receiving step, or tracking step is recited at a high level of generality (i.e., as a general means of gathering network traffic characteristics for use in the determining step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity.
The combination of these steps does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. They are just like organizing human activity. Most of the claim is just contacting volunteers and tracking very simple information about time. This is a traditional activity done by human organizers (Step 2A Prong two).
The background of the combination of the above limitations does not provide any indication that the network applicant is anything other than a generic, off the shelf computer component and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05 (d)(II) indicate that mere collection of receipt of data over a network is a well-understood, routing, conventional function when it is claimed in a merely generic manner ( as it is here).
The specification of the claimed invention demonstrates the well-understood, routine, conventional nature of additional elements, such as, server, computing node, first and second direction communications, network traffic, cloud computing, etc. That shows the elements are widely prevalent or in common use, are well-understood, routine, conventional networking elements.
According, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2 (Step 2B = No). 
For these reasons, claim 12 is ineligible (Step 2B: No).

Thus, it is examiner’s position that applicant’s claim 12 is ineligible under 35 U.S.C. 101 because the claimed inventions are directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more for the reasons set forth above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick et al. (hereinafter referred to as Fitzpatrick) (U. S. Pub. No. 2010/0241476 A1), in view of Kashner et al.(hereinafter referred to as Kashner) (U. S. Pub. No. 2013/0151432A1).
As to claim 12, Fitzpatrick teaches a method to request and track donations of time for an event (See at least ABSTRACT, “In a further embodiment, the valuing, tracking, and recording of donations of services…For example, in the case of an attorney who donates legal services, the profile would reflect the amount of time.”; and ¶ [0081], “he or she receives the request for services via mobile phone 692 or similar communications”) comprising: determining a designated group of volunteers ¶ [0082], “may focus on charities or charitable efforts which are of interest to the particular type or category of volunteer”, the determining based on a location of each of the volunteer and a location of the event (See at least ¶ [0082], “For a particular geographical region, the Nexus may indicate that parents of children ages 4-12 volunteer for and utilize a community recreation center”.); transmitting a request to donate time (See at least ¶ [0081], “when the charity enters their need for volunteers on the Nexus 681, the charity’s needs are broadcasted to registered users with the appropriate qualifications (transmitting a request is taught here) to a See at least ¶ [0081], “the charity’s needs are broadcasted to registered users with the appropriate qualifications 682. If the Nexus determines that the premed student meets these qualifications, he or she receives the request for services via mobile phone 692 or similar communications”) in the determined designated group of volunteers (See at least  ¶ [0082], “which are of interest to the particular type or category of volunteers (designated group of volunteers”); tracking a total donated time for each of the volunteers that accepted the request to donate time(See at least ¶ [0046], “the valuing, tracking and recording of donations of services , financing, and resources is utilized to provide the volunteer and/or sponsor tax benefit information. For example, in the case of an attorney who donates legal services, the profile would reflect the amount of time “); and transmitting the total donated time for each of the volunteers that accepted the request to donate time respectively to the computing device associated with each of the volunteers (See at least  ¶ [0081], “if the volunteers perform the service, the Nexus may record and store such experiences for future use by the volunteer (e.g., for use when applying to medical school or for use on a resume); ¶ [0088], “transmit…database containing relevant volunteer information”; and ¶ [0089], “input and output mechanisms through which data may pass into and out of a computer…often information technology systems are used to collect data for later retrieval, analysis, and manipulation, commonly, which is facilitated through database software”), wherein the location of each of the volunteers is within the geographical vicinity of the location of the event (See at least ¶ [0082], “may focus on charities or charitable efforts which are of interest to the particular type or category of volunteers…For a particular geographical region, the Nexus may indicate that parents of children ages 4-12 volunteer for and utilize a community recreation center”).
Although Fitzpatrick teaches the substantial features of the claimed invention, Fitzpatrick fails to expressly teach wherein receiving, from one or more of the volunteers, an input accepting the request to donate time.
In analogous teaching, Kashner exemplifies this wherein Amis teaches wherein receiving, from one or more of the volunteers, an input accepting the request to donate time (See at least ABSTRACT, “allocating one or more charitable resources are disclosed for obtaining a charitable need request and validating the charitable need request by approving or denying the request based on information known about the request and person/entity submitting the request…Once the charitable need request is approved, one or more donors may provide time, money and/or other resources to help fulfill the need request”; ¶ [0008], “The invention may provide…Such management and operation includes at least: employee giving, giving to nonprofits and groups as well as to individuals, portfolio tools to track one’s giving, etc.”); transmitting the total donated time for each of the volunteers that accepted the request to donate time respectively to the computing device associated with each of the volunteers (See at least ABSTRACT, “Once the charitable need request is approved, one or more donors may provide time, money and/or other resources to help fulfill the need request. The donated funds and/or item(s) may be passed through the invention to the local connector acting as receiver of the funds and/or item(s) to the one or more beneficiaries. Preferably, the local connector validates the local validator”; and ¶ [0013], “Gividual may expand its platform to allow donations to individuals, groups and nonprofits and my craft tailored solutions to provide donor dashboards and portfolio tools to track, target, manage giving both at one time and over a period of time in a planned and advised giving manner”; and ¶ [0119], “).
Thus, given the teaching of Kashner, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Kashner, method and system for allocation of donations, into Fitzpatrick, methods and systems for a volunteer sponsor charity nexus, for a method and system of requesting donation. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to enable volunteers, and charities to identify, connect, and coordinate with one another (See Fitzpatrick: ABSTRACT).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571) 272-3345.  The examiner can normally be reached on Monday-Friday, 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




John Fan
/J.F./Examiner, Art Unit 2454     
03/17/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454